113 F.3d 1247
97 CJ C.A.R. 648
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Jesus Acosta ACEVEDA, Defendant-Appellant.
No. 96-3195.
United States Court of Appeals, Tenth Circuit.
May 1, 1997.

Before TACHA, BALDOCK and LUCERO, Circuit Judges.
ORDER*
LUCERO, Circuit Judge.


1
Appellant, Jesus Acosta-Aceveda, requests the grant of a certificate of appealability to review the effectiveness of his counsel at trial.  We have reviewed the record and briefs submitted by appellant in their entirety and conclude that he has not made a substantial showing of the denial of his constitutional rights to effective assistance of counsel.


2
Having concluded that he has not made the necessary showing to obtain a certificate of appealability under 28 U.S.C. § 2253(c)(1), we DENY the grant of a certificate of appealability, and DECLINE to review the merits of the judgment of the district court.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders;  nevertheless, an order may be cited under the terms and conditions of 10th Cir.  R. 36.3